     Case 2:20-cv-00734-RAH-CSC Document 23 Filed 02/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DALVIN MARQUEZ TURNER                )
AIS # 266489,                        )
                                     )
      Plaintiff,                     )
v.                                   )            CIVIL ACTION NO.:
                                     )            2:20-CV-00734-RAH
                                     )
      Defendants.                    )

            MOTION TO SUBSTITUTE COUNSEL OF RECORD

      COMES NOW Assistant Attorney General J. Matt Bledsoe, and respectfully

asks this Court’s permission to substitute h im as counsel of record for the

Defendants, Officer Jonathan Jackson, Sgt. Brandon Daniels, Officer Anthony

Peterson and Sgt. Kenneth Reese , as grounds, states as follows:

      Claudia Kennedy Smith is no longer employed by the State of Alabama

Attorney General’s Office .

                                     Respectfully submitted,

                                     STEVE MARSHALL (MAR083)
                                     Attorney General

                                     /s/ J. Matthew Bledsoe
                                     J. MATTHEW BLEDSOE
                                     Assistant Attorney General


ADDRESS OF COUNSEL
Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 (T)
(334) 353-8400 (F)
Matthew.Bledsoe@AlabamaAG.gov
     Case 2:20-cv-00734-RAH-CSC Document 23 Filed 02/08/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that I have on February 8, 2021, electronically filed the

foregoing with the Clerk of Court by using th e Court’s CM/ECF electronic filing

and that I have further served a copy on the Plaintiff, by placing same in the

United States Mail, postage prepaid, and addressed as follows:

      Dalvin Marquez Turner
      AIS #266489
      Bullock Correctional Facility
      P.O. Box 5107
      Union Springs, Alabama 36089-5107


                                     /s/ J. Matt Bledsoe
                                     J. MATT BLEDSOE
                                     Assistant Attorney General


ADDRESS OF COUNSEL:

Office of the Attorney General
State of Alabama
501 Washington Avenue
Montgomery, Alabama 36130
(334) 242-7300 (T)
(334) 353-8400 (F)
Matt.Bledsoe@AlabamaAG.gov




                                       2
